Citation Nr: 1146868	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  07-34 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disorder. 

2.  Entitlement to service connection for a skin disorder, other than jungle rot, to include as due to Agent Orange exposure. 

3.  Entitlement to service connection for genitourinary disorder (originally claimed as testicle lesions and a disability manifested by a low sperm count), to include as due to Agent Orange exposure.  

4.  Entitlement to service connection for residuals of a shrapnel wound to the right hip.

5.  Entitlement to service connecting for residuals of a shrapnel wound to the left  hip.

6.  Entitlement to service connection for residuals of a shrapnel wound to the right leg. 

7.  Entitlement to service connection for residuals of a shrapnel wound to the left leg.  

8.  Entitlement to an increased disability rating in excess of 10 percent for shrapnel wound scar/possible carbuncle of the posterior neck. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran had active military service in the United States Army from March 1969 to December 1972.  He had service in the Pennsylvania Army National Guard (PAARNG) from December 2, 1972 to May 20, 1993.  The Veteran served in the Republic of Vietnam (RVN) from January 15, 1969 to November 25, 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  By that rating action, the RO determined that new and material evidence had not been received to reopen previously denied claims for skin and low back disorders.  The RO also denied service connection for a genitourinary disorder (originally claimed as testicle lesions and a disability manifested by a low sperm count), residuals of shrapnel wounds to the right and left hips, residuals of shrapnel wounds to the right and left legs, and continued a 10 percent disability rating assigned to the shrapnel wound scar/possible carbuncle of the posterior neck.  The Veteran appealed the RO's August 2005 rating action to the Board.  
With regards to the Veteran's claim for service connection for a skin disorder, the RO denied service connection for jungle rot in an unappealed July 1973 rating action.  The instant claim for service connection for a skin disorder is based on new diagnoses (e.g., skin rash of the hands, dermatitis and dermatomyositis), and must be adjudicated without regard to prior denials that did not consider these diagnoses.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Hence, the instant claim for service connection for a skin disorder must be decided without regard to the prior denial of service connection for jungle rot.  Thus, the claim for service connection for a skin disorder, other than jungle rot, will be considered on a de novo basis in the instant appeal. 

In a November 2009 statement to VA, the Veteran canceled his previous request for a hearing before a Veterans Law Judge at a local RO (i.e., Travel Board hearing). Accordingly, his request for the hearing is considered withdrawn, and the Board may proceed with appellate review of the claims.  38 C.F.R. § 20.702 (2011). 

Also on appeal from the RO's August 2005 rating action was the issue of entitlement to service connection for residuals of a shrapnel wound to the buttocks.  By a March 2010 rating action, the RO found that it had committed clear and unmistakable error in its denial of service connection for the above-cited disability.  Thus, the RO granted service connection for residuals of an abscess of the right buttocks; an initial 10 percent disability rating was assigned, effective December 2, 1972---the date following the Veteran's separation from service.  As the Veteran has not disagreed with the initial 10 percent evaluation or the effective date of December 2, 1972 this issue is no longer before the Board for appellate consideration.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The issues of whether new and material evidence has been received to reopen previously denied claims for posttraumatic stress disorder (PTSD), malaria and jungle rot and entitlement to increased disability ratings in excess of 10 percent for residuals of an abscess of the right buttocks and scar of the right index finger have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board has determined that a remand for evidentiary development of the new and material evidence to reopen, service connection and increased rating claims on appeal is necessary prior to further appellate consideration of the claims. 

With regard to all of the claims on appeal, the Veteran recently appointed Kentucky Department of Veterans Affairs (KDVA) as his representative in the instant appeal.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in October 2011).  KDVA has not been provided an opportunity to review the claims files and prepare a written argument on behalf of the Veteran's appeal.  The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2011).  The United States Court of Appeals for the Federal Circuit has recently held that veterans have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  Therefore, KDVA should have an opportunity to review the claims files and provide an argument in response to the continued denial of the claims on appeal. 

Concerning the Veteran's petition to reopen a previously denied claim for service connection for a low back disorder, VA's obligation to obtain relevant governmental records in the context of an application to reopen a previously denied claim is not contingent upon the veteran first showing that new and material evidence has been submitted.  Although 38 U.S.C.A § 5103(f) (West 2002) provides that with regard to previously disallowed claims that "[n]othing in this section shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured," the use of the term "section" refers not to the enactment of the entirety of the VCAA, but instead to the plain meaning of the term "section" such as in 38 U.S.C.A § 5103(f).  Stated alternatively, the provisions of 38 U.S.C.A § 5103A(c)(3), which mandate that VA obtain relevant government records are in a different section of the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002). 

In a November 2009 statement to VA, the Veteran reported that he had continued to seek treatment for the claimed disabilities on appeal from the VA Medical Center (VAMC) in Marion, Illinois.  Treatment records from the above-cited VAMC dated through February 2010 are of record.  VA has a duty to obtain all relevant VA and governmental records prior to adjudication of a claim.  38 U.S.C.A § 5103A(c)(3) ; Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  Thus, as more recent treatment records might contain information as to the etiology of the Veteran's claimed low back, skin, genitourinary, bilateral hip disorders, and bilateral leg disorders and the current severity of the service-connected shrapnel wound scar/possible carbuncle of the posterior neck they are potentially relevant and should be secured by the RO/AMC on remand.  

The Veteran contends that his current skin and genitourinary disorders originated during his period of active military service, to include the result of having been exposed to Agent Orange during active service in the RVN.  As the Veteran served in the RVN from January 15, 1969 to November 25, 1970, his exposure to Agent Orange during service is presumed.  38 C.F.R. § 3.307(a)(6)(iii)(2011).  Service treatment records (STRs) from the Veteran's period of active military service show that he was seen for an erythematous eruption on the shaft of his penis in September 1970.  In February 1972, he was seen for a growth on the right side of his face, which was thought to have possibly been a boil related to a lack of iron.  An impression of "abscess" was entered.  In September 1972, the Veteran was found, in part, to have had synovitis of the right hip secondary to a gluteal abscess.  On a November 1972 service separation examination report, the Veteran's skin and genitourinary systems were evaluated as "normal."  On a November 1972 Report of Medical History, the Veteran denied having had any skin disease.  The examining physician noted that the Veteran had tinea pedis and was status-post gonorrhea.  

STRs from the Veteran's period of service in the PAARNG include a March 1975 Report of Medical History, wherein the Veteran indicated that he had had skin diseases.  The examining clinician noted that the Veteran had a skin disease in service that had been cured.  In an Over 40 examination report (date is undetermined), the examiner reported that the Veteran had chronic oncychomycosis of the nails.  Post-service VA treatment records reflect that the Veteran has been diagnosed, in part, with scrotal varices, orchitis, epidimyitis, dermatitis, spermatocele, and hypogonadism.  (See February 2010 VA treatment report).  

In light of the Veteran's presumed in-service exposure to Agent Orange and the in-service clinical findings relating to his skin and genitourinary system, the Board finds that VA examinations are necessary to determine the etiology of the Veteran's currently diagnosed skin and genitourinary disorders.

Finally, concerning the Veteran's claim for an increased disability rating in excess of 10 percent for his shrapnel wound scar/possible carbuncle of the posterior neck, he maintains that it has increased in severity, as demonstrated by a loss of mobility, since VA last examined him in February 2010.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in October 2011).  Thus, a new VA examination should be provided to determine the current severity of the above-cited service-connected disability.  See 38 C.F.R. § 3.159(c)(4) (2011); Proscelle v. Derwinski, 2 Vet. App. 629 (1992). 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Obtain and associate with the claims file copies of all records of treatment of the Veteran for his low back, skin, genitourinary system, hips, legs and shell fragment wound of the posterior neck from the VAMC in Marion, Illinois from February 2010 to the present.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims files.  The Veteran must also be provided with an opportunity to submit such reports. 

2.  After the development in directive (1) has been accomplished and any additional treatment records have been associated with the claims file, schedule the Veteran for a VA skin or dermatology examination to obtain an opinion as to the nature of any current skin disorder and its relationship to the Veteran's period of active military service.  The claims folder and a copy of this remand must be made available to and be reviewed by the examiner. 

The examiner should review the claims file, including the service treatment records, and proffer an opinion as to whether any current skin disorder is etiologically related to, or had its onset during, the Veteran's period of active military service, to include his exposure to Agent Orange or other herbicides during service in Vietnam.  

The examiner is hereby informed that the Veteran's exposure to Agent Orange in the RVN is presumed.  The rationale for any opinions should also be provided. 

3.  After the development in directive (1) has been completed, schedule the Veteran for a VA genitourinary examination to obtain an opinion as to etiology of any current genitourinary disease and its relationship to the Veteran's period of active military service.  The claims folder and a copy of this remand must be made available to and be reviewed by the examiner. 

The examiner should review the claims file, including the service treatment records, and proffer an opinion as to whether any current genitourinary condition is etiologically related to, or had its onset during, the Veteran's period of active military service, to include his exposure to Agent Orange or other herbicides during service in Vietnam.  The examiner is hereby informed that the Veteran's exposure to Agent Orange in the RVN is presumed.  The rationale for any opinions should also be provided. 

4.  After the development in directive (1) has been completed, arrange for the Veteran to be afforded a muscle injury examination to determine the current severity of the shrapnel wound scar/possible carbuncle of the posterior neck.  The Veteran's claims file, including the pertinent medical records contained therein, must be reviewed by the examiner in conjunction with the examination.  All tests and studies deemed appropriate should be performed, and all clinical findings should be reported in detail. 

The examiner should record a complete history, all pertinent medical complaints, symptoms, and clinical findings, and comment on the functional limitation, if any, caused by the disability.  All motion must be documented in degrees.  Functional impairment, and any objective signs reflecting such impairment should be documented.  Specifically, the examiner should recognize all of the muscle groups involved, and specify the degree of injury to those muscle groups, as well as what functional abilities are affected. 
The examiner should also comment as to whether the disability associated with each of the affected muscle groups would be considered moderate, moderately severe, or severe.  In this regard, he/she should comment concerning the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement. 

Additionally, the examiner should indicate whether any scars associated with the injury are superficial, poorly nourished, or with repeated ulceration; or are tender and painful on objective demonstration, as well as document the size of all scars in square centimeters. 

Furthermore, it should be considered whether there are any separate and distinct musculoskeletal and/or neurological manifestations of the Veteran's service-connected residuals of a shrapnel wound to the left leg. All opinions and conclusions must be supported by complete rationale. 

5.  If evidence is received showing that the Veteran currently has residuals of shrapnel wounds to the right and left hips and right and left legs, the RO/AMC should schedule him for an appropriate VA examination.  If any examination is conducted, the VA examiner must provide an opinion as to whether the currently diagnosed residuals of shrapnel wounds to the right and left hips and right and left legs are the result of, or had their onset during, the Veteran's period of active military service.  A clear rationale for all opinions is required, to include a discussion of the Veteran's service treatment records, facts and medical principles involved. 

6.  The Veteran must be given adequate notice of the date and place of the requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims files. The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may result in a denial of his claim or rating it based on the evidence of record in accordance with 38 C.F.R. § 3.655 (2011). 

7.  After completion of the above and any additional development deemed necessary, the RO should readjudicate the new and material evidence to reopen, service connection and increased evaluation claims on appeal.  In readjudication of the claim of entitlement to an increased disability rating in excess of 10 percent for a shrapnel wound scar/possible carbuncle of the posterior neck, the RO/AMC should consider staged rating(s) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the maximum benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and an adequate time to respond.  Thereafter, the case should be returned to the Board for further appellate review. 

8.  The AMC/RO must afford the Veteran's representative, Kentucky Department of Veterans Affairs, an opportunity to review the claims files and complete a VA Form 646 or other written argument in support of the current appeal.  If the representative cannot be contacted, the Veteran should be so notified to ensure that his due process rights are protected. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

